Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 1 of 10
——— FILED. CENTERED

—— LOGGED____RECEIvep

 

 

MAY 27 2021
U.S. Department of Justice AT BALTIMORE
CLERK, U.S. DISTRICT COURT

United States Attorney BY DISTRICT OF MARYLAND

District of Maryland DEPUTY
Joan Mathias Suite 400 DIRECT: 410-209-4850
Assistant United States Attorney 36S. Charles Street MAIN: 410-209-4800
Joan. Mathias(@usdoj.gov Baltimore, MD 21201-3119 FAX: 410-962-9293

May 14, 2021

VIA E-MAIL

Ryan L. Burke, Esquire

812 N. Calvert St., Suite One
Baltimore. MD 21202

Re: — United States v. Dominic England
Criminal No. RDB-20-75 (D. Md.)

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Dominic England (hereinafter “Defendant’’),
by the United States Attorney’s Office for the District of Maryland (“this Office”). If the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by June 13, 2021, it will be deemed withdrawn. The terms of
the Agreement are as follows:

Offense of Conviction

1. The Defendant agrees to plead guilty to Count One of the Criminal Information that has
been filed against him, in which he was charged with Conspiracy to Distribute and Possess with
Intent to Distribute Controlled Substances, in violation of 21 U.S.C. § 846. The Defendant admits
that he is, in fact, guilty of that offense and will so advise the Court.

Elements of the Offense

2, The elements of the offense to which the Defendant has agreed to plead guilty, and which
this Office would prove if the case went to trial, are as follows: That on or about the time alleged
in the Criminal Information, in the District of Maryland

a. An agreement existed between two or more persons to distribute and possess with
intent to distribute heroin, a schedule I controlled substance and cocaine base, a schedule II
controlled substance: and
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 2 of 10

b. The Defendant knowingly, willfully and voluntarily became a member in and
joined that agreement.

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum penalties provided by statute for the offense to which the Defendant is
pleading guilty are as follows:
COUN | STATUT MAND. MAX MAX MAX SPECIA
T E MIN. IMPRISON | SUPERVISE FINE i,
IMPRISON -MENT D ASSESS-
-MENT RELEASE MENT
I 21U.S.C. | NLA. 20 years Life SR $1,000,00 | $100
§ 846 0
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

ei Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f; Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

2
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 3 of 10

Waiver of Rights

4, The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

Ci If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend,

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

fF. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 4 of 10

the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

3; The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the ‘advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28 U.S.C.
§§ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. a. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

b. This Office and the Defendant further agree that the applicable base offense level
is a level 24 to account for at least 100 kilograms but less than 400 kilograms of converted drug
weight pursuant to United States Sentencing Guidelines (“U.S.S.G.”) §§ 2D1.1(a)(5) and (c)(8).

c. This Office and the Defendant further agree that an enhancement of 2 levels is
appropriate because a dangerous weapon was possessed. (U.S.S.G. § 2D1.1(b)(1)). [Subtotal: 26]

d. This Office does not oppose a two-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3El.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
one-level decrease in recognition of the Defendant’s acceptance of personal responsibility for the
Defendant’s conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement

4
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 5 of 10

in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

é, Thus, the adjusted offense level is 23.

7. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income. The Defendant agrees the Defendant will not raise any argument that any
specific prior conviction is not a predicate for a career offender designation under U.S.S.G.

§ 4B1.1.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9, The parties will recommend a sentence consistent with paragraph 10 below. This Office
and the Defendant reserve the right to bring to the Court’s attention all information with respect to
the Defendant’s background, character, and conduct that this Office or the Defendant deem
relevant to sentencing, including the conduct that is the subject of any counts of the Indictment.
At the time of sentencing, this Office will move to dismiss any open counts against the Defendant.

Rule 11 (c) (1) (C) Plea

10. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C)
that a sentence of 84 months of imprisonment in the custody of the Bureau of Prisons is the
appropriate disposition of this case, taking into consideration the nature and circumstances of the
offense, the Defendant’s criminal history, and all of the other factors set forth in 18 U.S.C. §
3553(a). This Agreement does not affect the Court’s discretion to impose any lawful term of
supervised release or fine or to set any lawful conditions of probation or supervised release. In the
event that the Court rejects this Agreement, except under the circumstances noted below, either
party may elect to declare the Agreement null and void. Should the Defendant so elect, the
Defendant will be afforded the opportunity to withdraw his plea pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5). The parties agree that if the Court finds that the
Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the Court nor the Government will be bound by the
specific sentence contained in this Agreement, and the Defendant will not be able to withdraw his
plea.
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 6 of 10
Waiver of Appeal

10.__—« In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a, The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s).

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release).

C. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

Forfeiture

ll. oa, The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

b. Specifically, but without limitation on the government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in items that constitute money, property, and/or assets
derived from or obtained by the Defendant as a result of, or used to facilitate the commission of,
the Defendant’s illegal activities, including:

i. one Raven MP-25 semi-automatic pistol (Serial Number #1146701); and
ii. approximately seven .25 caliber Winchester cartridges.

c. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described in the two above subparagraphs and waives the requirements of Federal Rules of
Criminal Procedure 11(b)(1)(J), 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, advice regarding the forfeiture at the change-of-plea hearing, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment.

d. The Defendant agrees to assist fully in the forfeiture of the above described
property. The Defendant agrees to disclose all assets and sources of income, to consent to all

6
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 7 of 10

requests for access to information related to assets and income, and to take all steps necessary to
pass clear title to the forfeited assets to the United States, including executing all documents
necessary to transfer such title, assisting in bringing any assets located outside of the United States
within the jurisdiction of the United States, and taking whatever steps are necessary to ensure that
assets subject to forfeiture are made available for forfeiture.

Ei The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

12, a Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

b. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—f the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

1s 14. The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, sentence is imposed by the Court, and the Court is under no obligation to
accept this plea agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea agreement,
pursuant to Rule 11(c)(5)(C), the Defendant will be informed that he may withdraw his plea. If he
persists in the guilty plea thereafter, the Defendant understands that the disposition of the case may
be less favorable than that contemplated by this agreement. The Defendant understands that
neither this Office, his attorney, nor the Court can make a binding prediction or promise that the

Z
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 8 of 10

Court will accept this agreement. The Defendant agrees that no one has made such a binding
prediction or promise.

Entire Agreement

14, This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings, or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.
Very truly yours,

Robert K. Hur
United States Attorney

ffm C. Mathins
By:

Joan C. Mathias/Michael C. Hanlon
Assistant United States Attorneys

 

Ihave read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Sipalition wi my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation o

 
 

L ] | / /
a / / —
Date , Dominic England

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

5/20 /a\

Date

 
  

urke\ Esquire

  
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 9 of 10
ATTACHMENT A

STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

lL. The Drug Enforcement Administration (“DEA”), the Bureau of Alcohol, Tobacco,
and Firearms (“ATF”), and the Baltimore Police Department (“BPD”) conducted an investigation
into a drug-trafficking organization, including Dominic England (the “Defendant”), in Baltimore
City, Maryland.

2. This investigation involved court-authorized wiretaps, phone and vehicle tracking
warrants, the use of confidential sources, toll analysis, witness interviews, and controlled
purchases.

3. From at least 2018 through 2019, the Defendant conspired with others to possess
with intent to distribute and distribute controlled substances, including heroin (a schedule |
controlled substance) and cocaine base (a schedule II controlled substance), that were the
equivalent of at least 100 kilograms of converted drug weight (as defined in U.S.S.G. § 2D1.1), in
and around Baltimore City, Maryland.

4, In 2019, law enforcement conducted several controlled purchases using a BPD
undercover officer (“UC”). On March 6, 2019, the UC was making a controlled purchase from
one of the Defendant’s coconspirators and the Defendant provided the UC with his (ENGLAND’s)
phone number. Subsequently, the UC made a series of controlled purchases from the Defendant.

5, For example, on March 13, 2019, the UC met with the Defendant in the UC’s car
and the Defendant gave the UC suspected narcotics (lab confirmed to be approximately 1.31 grams
of a heroin/fentanyl mix) for $300. The UC then asked the Defendant if the UC could acquire
some additional pills, and the two drove to another location. The Defendant interacted with
additional persons on the street, and acquired a quantity of pills (lab confirmed to contain fentany]
and cocaine), which the Defendant gave to the UC.

6. On April 2, 2019, the UC again met with the Defendant in the UC’s car. The
Defendant gave the UC a quantity of narcotics (lab confirmed to be approximately 1.28 grams of
fentanyl) and the UC gave the Defendant $400. The UC again asked if the Defendant had any
additional pills for sale, and the Defendant left the car and returned with 20 gel caps of suspected
narcotics (lab confirmed to be approximately 7.2 grams of fentanyl).

he On May 2, 2019, the UC made another controlled purchase from the Defendant.
The Defendant got into the UC vehicle and provided the UC with suspected narcotics (lab
confirmed to be approximately 11.77 grams of heroin and fentany]).

8. The Honorable Judge Althea Handy in the Circuit Court for Baltimore City State
of Maryland authorized several wiretaps in this investigation. By way of example, on June 11,

9
Case 1:20-cr-00075-RDB Document 142 Filed 05/27/21 Page 10 of 10

2019, at 12:23 hours, ENGLAND received an incoming text from an Unidentified Subject (Call #
1680).

Unidentified Subject (US): You good. Need a 40 of raw
ENGLAND: Yea

US: Way

ENGLAND: Meet me at McDonald’s

US: Okay 10 min

(emphasis added), The Defendant was prepared to sell 40 units of heroin (“raw”) to a buyer. It
should be noted that on the same date, June 11, 2019, the Defendant also communicated with the
UC discussed above to conduct a transaction.

9, In November 2019, the Defendant provided the UC with a new contact number.
The UC and the Defendant negotiated a deal for 10 grams of heroin and a firearm and agreed to
meet at a McDonald’s in Baltimore, MD. On November 7, 2019, the Defendant drove up to the
meet spot in his car. A traffic stop was conducted. The passenger exited the vehicle, ran away,
and dropped a plastic bag of suspected narcotics (lab confirmed to be approximately 11.19 gross
grams of heroin and fentanyl). Law enforcement conducted a search of the vehicle and recovered
a .25 caliber handgun concealed in a brown bag inside the glove box of the vehicle. The Defendant
agrees that he possessed this dangerous weapon: one Raven MP-25 semi-automatic pistol (Serial
Number #1146701) and approximately seven .25 caliber Winchester cartridges.

10. ‘The parties stipulate and agree that the total quantity of controlled substances
distributed by the conspiracy and foreseeable to the Defendant is at least 100 kilograms of
converted drug weight. The parties also stipulate and agree that the conspiracy lasted from at least
2018 through 2019.

SO STIPULATED:

fam. ¢. Mathing

cose,

; Mathias/Michael C. Hanlo
ssiStant Unite er /
a, =

Dominic England
Defendant

 
     

    
   

    

 

Ryan L\Bur
Counsel for

Esquire
endant

10
